DETAILED ACTION

The amendment filed on 11/19/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Rochen et al. (US 20160376869) and Le (US 5064164).

	Regarding claim 20, Rochen discloses a downhole tool (200), comprising: a mandrel (26) (fig 3a, fig 3b); a cone (210) having a tapered outer surface (212) and received around the mandrel (fig 3a, fig 3b); a mule shoe (28) coupled to the mandrel (fig 3a, fig 3b); a slips assembly (220) positioned at least partially between the mule shoe and the cone (fig 3a, fig 3b); and a sealing ring (230) positioned at least partially around the tapered outer surface of the cone and made of metal (fig 3a, fig 3b, [0087] discloses that seal 230 can be composed of a dissolvable metal), wherein an axial surface of the sealing ring (surface of 230 in contact with slip 220, fig 3a, fig 3b)  is in direct engagement with an axial surface of the slips assembly (surface of 220 in contact 
	Rochen is silent regarding the presence of inserts positioned in the sealing ring, made from a material that is harder than the sealing ring, and configured to bite into in the surrounding tubular, such that the inserts at least partially embed into the surrounding tubular.
Rochen and Le disclose both disclose the use of sealing element on downhole equipment. 
Le teaches inserts positioned in the sealing ring, made from a material that is harder than the sealing ring (abstract discloses the use of metal inserts in an elastomeric seal, meaning that the inserts are harder than the sealing ring), and configured to bite into in the surrounding tubular (col 1 lines 53-55 discloses that the metal inserts are adapted for engagement with a pipe), such that the inserts at least partially embed into the surrounding tubular ((col 1 lines 53-55 discloses that the metal inserts are adapted for engagement with a pipe thus capable of at least partially embedding into the surrounding tubular).



Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rochen and LE before him or her, to modify the sealing ring disclosed by Rochen to include the metal inserts as taught by Le in order to prevent extrusion of the sealing element (col 1 lines 10-15). 

Response to Arguments

Applicant's arguments filed on 11/19/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter

Claims 1-4, 7-15, 18-19 are allowed

s 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672   



/TARA SCHIMPF/Primary Examiner, Art Unit 3672